[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION RE: MOTION FOR SANCTIONS
A trial was scheduled in this case for October 27, 2000. Notwithstanding the fact that timely notice was sent to counsel for the plaintiff, neither the plaintiff nor his lawyer, Attorney Christime Lederer, appeared for trial. No continuance was requested by counsel on or prior to the trial date.
Counsel for the defendant reported to the court that she had made substantial efforts to contact Attorney Lederer both during the weeks prior to trial as well as on the morning of trial without success. The result was that the trial was rescheduled and the defendant and her attorney were unnecessarily inconvenienced.
The defendant filed a motion for sanctions for failure to appear for trial which was heard by the court on December 6, 2000. The court file reflects that the trial notice was sent to Attorney Lederer several weeks CT Page 15414 prior to the trial date and the letter was not returned by the postal service. Attorney Lederer acknowledged that the address to which it was sent was her office address, but she stated that she had been experiencing difficulty in receiving her mail for a period of time and that she did not get the notice for trial.
The court accepts Attorney Lederer's explanation that she did not receive notice of the trial date. The file does not reflect any other incident of failure to appear in this case. The motion for sanctions is denied.
Terence A. Sullivan Superior Court Judge